Title: The Commissioners to John Lloyd and Others, 26 January 1779
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Lloyd, John


     
      Gentlemen
      Passy January 26. 1779
     
     We had Yesterday the Honour of your Letter of the Twenty first of this Month.
     You desire to know what Port or Ports, is or are made free, pursuant to the Treaty? We believe that none have as yet been determined on. At present all the Ports of France, are open, to American Vessells of all Denominations, and we are at present rather doubtful whether it would be politick in Us to apply to have any Distinction made. If the Appointment of free Ports would, relieve Us from the payment of Duties, of Import or Export, We should apply immediately. But as We apprehend, this Advantage would not be the Consequence. The Limits of the free Port would be prescribed, and the same Duties must be paid upon removing Goods within or without those Limits as are now paid upon Imports and Exports. Goods however might be, brought into Such free Ports from abroad and there landed and stored for a Time, and then exported without paying Duties, but whether this would be any great Advantage to our Trade, at present you are better Judges than We. We should be glad of your Advice upon this Head, and if you think of any Advantages, of considerable Moment that would arise We shall be always ready to apply, for such an Appointment.
     We are sorry it is not in our Power to give you any acceptable Information respecting the Eighth Article of the Treaty which relates to the Barbary Corsaires. All We can Say is, that We have applied to the Ministry upon this Head, some Months ago, and received Satisfactory Expressions of the Disposition of this Government to do every Thing which is stipulated in that Article of the Treaty. But Some Things remain to be determined by Congress, to whom We have written upon the subject and We must necessaryly wait their Instructions.
     There are two Enquiries to be made, vizt. which of all the Nations who now Trade with France is the most favoured, and what Duties are paid by that Nation. These Duties, and these only, We suppose, We are to pay, and as soon as Circumstances will permit, (two of Us having been for a fortnight very ill, and one of Us continuing so) We shall apply to the Ministry for an Ecclaircissement upon this Head, which We will endeavour to communicate to you, as soon as We shall obtain it.
     We have received an Answer to our last Application for a Convoy from their Excellencies the Comte De Vergennes and M. De Sartine, but the Answers convinced Us that M. De Sartine was Under Some Misinformation or Misunderstanding relative to the Business, which obliged Us to write again. As soon as We shall be honoured with an Answer, We will communicate the Result of it to you. Mean Time, We have the Honour to be with great Respect, Gentlemen, your most obedient humble servants
    